OFFICE OF THE ATTORNEY            GENERAL OF TEXAS
                                AUSTIN



Honorable J. 5. Murehlson, Exeeutlre Dlreotor
met0 L)opertmnt 0r abu0    xairt4r0
Auatin, Taxee
Dear Sir:                       O~lnlonXo.   O-426




our Constitution   and   or H
47th Legialatute,or appl
to the Heady Bliad, $814A




                                               I osy
                                          or old-agr 8s8l8t-
                                          e aot to rxoo*d'
                                           &oh to.iotual
                                           am ov&th, rga
                                     $rovldeQ that no habit-
                                    tual drunkard while'suoh


                      roquirrmentsi!rrlength~or tinm
                     mw in Texas ah611 never~ba less
                  years iiurlnCj
                               the nine (9) years
                 moeding tho appliootloafor old-
     age a&sistanos ena aontinuouml ror one (1Lpar
                proootM.ngsuoh appiioatlon.
     lnnuedlately
         The Legislsltursaixallhsve the authorityto
     aaaept fror-the Oaernment oi' the W.teU %#DBB
     suoh flnaaalel efd for old-age essi+~Oenoe ae that
     covermeat my offer not idooneirtentwith 3;)~
     reatriationehereinberore provided.     (.see.Br-a,
     he.    3, dktptea   eleotiaa   Aug.   24, 1935.1”
Ecnorable J. 8. Kurohlson,Braoutirc Dlreotor, Paga 2


         OonetltutlonArtlala III, Pootlon 510 provides:
           *The Lc2lalature ehall have the powcr by
    Cencrnl Laws to provide, unciersuoh llmitatione
    an6 regulationsand restrictionsa8 nag by the
    Lcglalature be deemed cxpcolcnt,ror assletanoc
    to the needy blfnd   Over thb age of twenty-one
    (21.)yeara, en@ for tht psynentof 80~0 not tD
    axoesd E'lStcsnCollars ($15) per month per pcr-
    ran; such aasiotmac or aid to bc granted only
    to aotusl bona fldc oltlzans of Texas; provldcd
    that no habitual criminal and no habitual druuk-
    ard and no inmate of eny 't&e supported insti-
    tution, while such inmate, ahall be eligible ror
    ruoh aesletance to the needy bllnC over the age
    or twenty-one (21) ycare; provided, rurther, thct
    the rcquircmcnteror the length or time or eotual
    reslbenob   in Texas shall never bc lcso than five
    (5) year8 during the nine (9) years lmmcdlately
    preceding the applloetlonfor c8slstanOc to the
    nced~ blind over the age of twcntj-one (21) ycrrrs;
    ad   oontinuously  for one per  lvmtcal8tclJprcoed-
    lng suoh applioatlon.
         *The Legislature shall hats tha authority
    to ccocpt iron the Gwernment of the United.Statea
    suoh rlnanoic~ aid for asdatanoe to the nec8y
    blind aa that Oovornmcnt may offer not lnoonelst-
    ant with the restrlotlonehereinaboveprcPvlde4.
    (Sec. 51-0, tit. iIX, edoptcd clcotlon Aug. 23,
    1937.)"
         constitutionArtlole III, Gotion 5lLbprovides1
          *Subjaot to the llmltatlona end rc~trlotloas
    herein wntalneb, and suoh other llmitstioar, re-
    strlotlona,end regulctione 88 nay be provided by
    law; the Legislature @hall have the power to pro-
    vide for aeslstsnoc  to Qcstltute ohllarcn urrdcrthe
    age cr rourtccn,(l4)Jcarst such assiatanoc shall
    not cxaced Xl&t Collars ($8) per month for one
    ohfld  nor more than Twclre Dollcrs ($12) per month
    ror such ohlldron of anp one farfly! provided
    that the amount tffbe cxpcn%ad r0r such aeslstanoe
    0th or state runas shall ne7er cxoeed the sum or
Boaorable J. 9. Murahiaon, Xxeoutloe Lireotor, Page j


        Ona Million Five Hundred Thousand Dollere
        ($1,500,000!per year. The Legislaturenep
        lmpoae reel&antis1restriatlonsend auoh other
        reetriotlona!,limitations,and regulation8a8
        to it may seem expedient.
             "The Leglalature shall have the authority
        to eaaept Srom the Sovarrmenf of the United %atos
        suoh Skmnoial oaaistanoeto destitute ohildren
        SE thnt Governmentmay orrer not inoonalstent
        with the reetriotlons herein above provided.
        (,Peo.514, Art. III, ~a0pt.d eleotion Aug. .23,
        1937.1'
            House 8111 611, Eeotion 35, provlCemr
             *'Iseo.35. The purpose oS this Aat ie to
        inaugurate a progxun of eoolal eeaurlty and to
        provide neaeseary end prompt esalotanoeto the
        oltixens or this %tat#.who ara entitled to avail
        thaxmelves br ita pro*%-$ions.This Aat kshvill
        be liberally oonatrued?$norder that lte pur-
        poses may he eaoomplfshsdas equitably, eoanoaria-
        ally, and expeditloumlya# posslble.*v          ,,
             Resfderrcle
                     requiremertsset up in the   Aot are aa

             seotion 201 *Old Age Aeaiafanoe ahgU ba given
uuder    the provit~loneot thle Aot to any needy per#ou:
             ". . .

          v(j) v:hohse~reeided in the %ate of Texts fox
five years or more v&thin the lest ntie yeare pnaedlng the
date of his appliastlonfor asslstanae and has resfded In
the Ttete of Texee oontiououslgfor one year lmnediataly
preoeding t&e appliaatfon; . . .*
         Section 12: Wkaaistsnaeshell be given uuder the
provisionsof thi6 Aot to any needy blind person who%
         11
          . . .
          “(3)  Who has resided in this State ror rive yeera
during the nlne years lmedlately preaedlng the date oS
                                                                  ..:
                                                                    ...&   .rdr




,Ronorable3. s . Wurehleon, ExeautlreMreotar, Page 4


&pplIoetion,and who has realdeb In this Ftste oontinuouely
ror yie year Imediately preceding the dete of epplioetlon;
. .
          Section 17 provides for aid to dependent ohildren,
and defines the term, ins part, aa embracing any IndIvIduelr

          "(2) Eho has ‘&sided In this State for s period
of at least one year lmmedletelypreosding the date of the
lpp2loatIou ror eealetenoe~or was born within the Ptete one
yuxr imediately preaedlng the date of epplloation,and whose
mother hcs realded In the E:tetefor e period of et least one
year ixmeCIatelyprecedfng.thebirth of suoh ohlld; . . .*
          .TheConetltutlonand the statute refleot olearly
the intention of the people of Texas that the eId oontelaplated
ahou2d be extended only to altizene of this Ftste. Obviously
Texas could not undertake the finanoial burden of provLdlng
eSoola1 CeourIty* for other then its own oltlsene. Eoreover ,
Texas aould not oerely a~w!m   euoh burden with respect to 611
ubo might beoome oltleene,  wIthout aome alnlmum requirements
dth wepeot to the period OveY which that aifizenahip ehou2.d
hare etieteii. 33 the abeeooe of suoh requlremmte, cltlxen-
&IQ Zn thla'%ete might be eoqulrad lumdiately by oltloene
or other states removing to Texas and %n reot and intention
establlrhingtheir hqe hare. Yhere wea the poeeibilltythat
lar#a nmbere of people Eight be fnduosd to make their homes
In'Texee for the purpoeq of obtelnlng Immediately the benefits
or ltu 9x3Ial Scaurlty pro~mmn. To guard against this, the
mfn.lmumresidenoe regulrementeof the Constitutionwere enaot-
e&l end these requlreoents shouJ,dbe oonstruedTg t.~.d.Igbt
of the purpose for whigh they were provided.
vreeIdew end WreeIdenoen, being words of elestla mneenIag,
the oonstruction to be placed upon them depends upon the
oblrot or purpose of the statute In whIoh they are eqloyed.
54 0. J. gage 708.
           Since both the Cmstitutlon and the Statute   con-
template extension of the benefits involved only to “citizens”
of Texee, lt Is clear that mere ph~ysioalpresenoe Ih this
State, wIthout the intention of viekingthis %ete the fixed
and permanent plnoe of abobe, Ie not the character of WresI-
Qenaaw required. CitlmnsBlp i.8not aequlred by mere phyal-
oal presence, but by phyelosl pmssnce with the Intention that
the plaoe of physIca presence sheli be the home. Act and
intent F-Ustco-exist and oo~+eagund. Xlsele vs. Oddle, 128
Fe& 94.X.
         bls J. 3. ~urohlron, Xxeoutire Dlreotor, Page 5
   tlonore


               what than 1~ tha chsfaotfrmorthe wma~den~an
   nqulrd     c?vOrthe perlfid8aentfoned ln the Conatltotfon
   (endthenot?      Plainly, uo think, a oontlnuousphyaloal
   p&escnoe dtihln thla State lagnot oontamplsted. Thus to
   aonstrue the language used wwld wsult in the hsrsh and
   unrkasoneblsdootrlne that phJaioal abmnos froa the State
   to& even a day on buolnsas OF for plemsurs, or for other
   koporar9 pu&po$o, Would Interrupt thu pdrlod. No euoh
   anroasonableIntent should be ImpaMd ~108s roqulnd by
   unambligmualanguage. Henos we mjsot suoh oonstruotlon.
   Xn our oplnlon,the peiiod of RaotuOl &esldenoe* oi a oitl-
   hen of this Stat. is not lntsrrupted~orbroken by mere phf-
   rrloelabsence from the i'Satefor temporary purpoaos, when.
   fho intent exiate    to mturn to thla Btat*,whan those tom-
   go&a&y pU&poaok oooasionin&the nbBeno0 a$feaatleflsd. On
   tb othelrhand, the word *aotualwmdlfpimg *residonoo*
   requlretithat the rea@OnOe     ba *&%a1u-4hat It erlat in iaot,
   rather than b$ fiotlon of 18~. .Thua,while oontinuouephy-
   dosl prcsstnooIs not required, tha person mast be physioally
   pmeont in this Ft8to under suoh ol&oumstanoosand for audh
   a aubstantlalp&t at the time period involved es w$J&nr~-
   aonabl9 1nQloate that hrrra Is in gaoti"rewell ?a Sp,tantioa,
   hia fixed aa4 pwmanent place or abodo’(lurlng   the eatlro
   porlo(L
         mqulreb.

              PUS   IntwprOted, the resieaaoa roqulmd      is or
   the lIJ,HI
           @no@       ohimaotarla   that   nqulnd   or oao who poti-
    Mona ror a elm&or in thin State. Mloharl YS. Mlohaol,
    3ljTer. Cit. Ap. 630, 79 8. W. 75; Spear Naydtal Righta,
   'pm 725. We regmt thst It 1s noC poasibls,tolep do*a
    a rule of thumb br arhfoht&e oxlatmaae OS the "aatual real-
    dentmu esay be dotermined   b9 90~; the lesue la psoullarly
.e one or root, ownpoundedof aot and intontlon, an4 ia to be
    msol~od     la the 11&t of tho oiroumstaaoesof Oho partloular
    oaao,   according  to the neoeaaaril9germ&al rulaa stated lboYo.




                                                          PaSrohild
                                                          As&ehnt